DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-2 are currently pending in this application. 

Priority
This application is a divisional of U.S. Patent Application No. 16/536,902, filed 09 August 2019, which is a divisional of U.S. Patent Application No. 15/645814, filed 10 July 2017 (now U.S. Patent No. 10,435,374, issued 08 October 2019), which is a continuation of U.S. Patent Application No. 14/432,501, filed 31 March 2015 (now U.S. Patent No. 9,802,899, issued 31 October 2017), which is a §371 National Stage Application of PCT/EP2013/070371, filed 30 September 2013, which claims priority to EP12186946.5, filed 02 October 2012 and EP 13170565.9, filed 05 June 2013.
Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 09/25/2020, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.

Status of the Claims
Claims 1-2 are under examination on the merits.  

Reasons for Allowance
	The instantly claimed inventions are novel and non-obvious over the closest prior art US 2011/0230497 (“the `497 publication”) to Peterson et al.).

	Applicant’s claim 1 is drawn to a compound of 1-(2,6-difluorophenyl)- 1 H-pyrazole-3-amine 
    PNG
    media_image1.png
    176
    291
    media_image1.png
    Greyscale
, used as a synthetic intermediate.
Applicant’s claim 2 is drawn to a compound of N-[1-[(2,6-difluorophenyl])-1H-pyrazol-3-yl]acetamide 
    PNG
    media_image2.png
    217
    355
    media_image2.png
    Greyscale
, used as a synthetic intermediate.

The `497 publication discloses a close related synthetic intermediate compound 1-(2,4-difluoro-phenyl)-1H-pyrazol-3-ylamine 
    PNG
    media_image3.png
    185
    345
    media_image3.png
    Greyscale
 , see Example 3X [0320].  
However, this compound is different from the claimed compund of claim 1 at the position of the substituent –F on phenyl, wherein it is a 2,6-difluoro substituted phenyl for claim 1, while it is a 2,4-difluoro substituted phenyl for the  intermediate compound of  `497 publication.  The `497 publication does not teach and/or suggest the fluoro substitute at 6-position of the phenyl group because it is an synthetic intermediate.  One ordinary skilled in the art would have not been motivated to make the claimed intermediate based on the prior art teaching.     

Conclusions
Claims 1-2 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the 

/YONG L CHU/Primary Examiner, Art Unit 1731